department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list nov se tep ra t3 legend individuala companym ira x amount bank b amount dear this is in response to correspondence dated date as supplemented by correspondence dated july and date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you were married to individual a for over years individual a died on date after the death of individual a you found paperwork indicating that individual a had an annuity which was administered by company m you were the beneficiary of this annuity you called company m and spoke with a company m representative who told you that you would be sent forms to complete in order to receive a check for the balance in the annuity you completed and returned these forms and received a check for amount and a statement entitled explanation of your benefits the check was dated page date and you received the check on date on date you deposited amount into a personal account in bank b there was no information contained in the explanation of your benefits statement that indicated the source of the payment was an individual_retirement_annuity ira only that the source of the funds was an annuity the statement provided that amount was the taxable_amount of the payment and the amount of the annuity it also provided that the difference between amount and amount was claim interest on date you met with a financial advisor and showed him information concerning individual a’s annuity with company m the financial advisor informed you that the annuity was an ira ira x and discussed a rollover of the distribution from ira x this was the first time that a rollover was discussed with you you were not aware that the annuity was an ira or that a rollover was available concerning the distribution from ira x since the date you deposited the ira x distribution of amount into your account at bank b you have not withdrawn or used amount for any purposes it has been represented that there have been no rollovers in the last months from or to ira x based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 page sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation which you submitted is consistent with your assertion that your failure to accomplish a timely rollover was caused by the failure of company m to provide you with sufficient information regarding the distribution until you spoke with a financial advisor on date you were not aware that the distribution from the annuity was from an ira or that you had the ability to roll over the ira x payment when you discovered that the distribution was from an ira the 60-day rollover period had expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount less amounts described below from ira x you are granted a period of days from the issuance of this ruling letter to contribute amount less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t 1d at sincerely yours one v employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
